DETAILED ACTION

Claims 1-18 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8, 10-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leto (US-9128975-B2) in view of Smith (US-10891143-B2).
	As per claim 1, Leto teaches “a method for capturing dynamic data from data fields for a product, comprising”:
“collecting a product data set containing multiple data fields,” (fig. 7, col. 8 lines 60-col. 10 lines 50);
“identifying static data fields of the product data set, where a static data field contains pre-defined standardized data used by other data sets,” (fig. 7, col. 8 lines 60-col. 10 lines 50);
“identifying dynamic data fields of the product data set, where a dynamic data field is created by a user and contains additional data that is unique only to the product data set,”(fig. 7, col. 8 lines 60-col. 10 lines 50) ; and
“storing the static data fields and the dynamic data fields separately in a database repository for later recovery,” (fig. 7, col. 8 lines 60-col. 10 lines 50).
	Leto does not appear to expressly disclose “where the dynamic data fields are stored in the database repository using a Javascript object notation (JSON) format and the dynamic data fields have a flexible data structure and do not require adherence to a specified data structure”.
	Smith, however, teaches baseline product(s) with dynamic offering and Javascript library (fig. 2).
	Accordingly, in the same field of endeavor, (), it would have been obvious to one or ordinary skill in the art at the time of the invention was made to provide the method of Leto with the teaching of Smith by storing the dynamic data fields in Javascript object notation (JSON) format which helps optimizing the data storage.
	As per claim 2, Leto/Smith teaches  “where the static data fields contain pre-defined standardized data from multiple different types of products,” (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 3, Leto/Smith teaches “where the pre-defined standardized data of the static data fields comprises a product name,’ (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 4, Leto/Smith teaches “where the pre-defined standardized data of the static data fields comprises a product identification number,’ (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 5, Leto/Smith teaches “where the pre-defined standardized data of the static data fields comprises metadata for the static data field,” (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 6, Leto/Smith teaches “where the dynamic data fields contain variable data from multiple different types of products,’ (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 7, Leto/Smith teaches “where the variable data of the dynamic data fields comprises characteristics of a product,” (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 8, Leto/Smith teaches “where the characteristics of the product are physical features,” (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 10, Leto teaches “an object with multiple data fields in a database repository, comprising”:
“at least one static data field in the object, where the static data field is fixed in the database repository and includes essential data about a product of a user,” (fig. 7, col. 8 lines 60-col. 10 lines 50); and 
“at least one dynamic data field in the object, where the dynamic data field is variable
in the database repository and includes custom data about the product of the user, and where the dynamic data field is created and edited by the user,” (fig. 7, col. 8 lines 60-col. 10 lines 50).
	Leto does not appear to expressly disclose “where the dynamic data fields are stored in the database repository using a Javascript object notation (JSON) format and the dynamic data fields have a flexible data structure and do not require adherence to a specified data structure”.
	Smith, however, teaches baseline product(s) with dynamic offering and Javascript library (fig. 2).
	Accordingly, in the same field of endeavor, (), it would have been obvious to one or ordinary skill in the art at the time of the invention was made to provide the method of Leto with the teaching of Smith by storing the dynamic data fields in Javascript object notation (JSON) format which helps optimizing the data storage.

	As per claim 11, Leto/Smith teaches “where the static data field contains pre-defined standardized data from multiple different types of products,” (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 12, Leto/Smith teaches “where the pre-defined standardized data of the static data field comprises a product name,” (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 13, Leto/Smith teaches “where the pre-defined standardized data of the static data field comprises a product identification number,” (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 14, Leto/Smith teaches “where the pre-defined standardized data of the static data field comprises metadata for the static data field,” (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 15, Leto/Smith teaches “where the dynamic data field contains custom data from multiple different types of products,” (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 16, Leto/Smith teaches “where the custom data of the dynamic data field comprises characteristics of a product,’ (fig. 7, col. 5 lines 10-col. 7 lines 19).
	As per claim 17, Leto/Smith teaches “where the characteristics of the product are physical features,’ (fig. 7, col. 5 lines 10-col. 7 lines 19).
	
                                                              Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        











                                                         





                                                      

                                                    Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 20, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153